Per Curiam.
Plaintiffs appeal from summary judgment for defendants in an action for common-law negligence and for violation of the Civil Damage Act, Minn. St. 340.95. The issues on appeal are limited to the question of liability under the Civil Damage Act because of the nonretroactive application of Trail v. Christian, 298 Minn. 101, 213 N. W. 2d 618 (1973).
Plaintiffs were injured early on the morning of May 8, 1972, when their automobile was struck head-on in their lane by an automobile occupied by Charles and Donald Vanasek. Blood samples of the Vanasek brothers, who both died at the scene of the accident, revealed that their blood contained .28 and .29 percent alcohol by weight. In their complaint, plaintiffs alleged-that each of the defendants, on or about May 7 or May 8, 1972, illegally sold, bartered, or gave intoxicating liquors to the Vanasek brothers.
*546Under Rule 56.03, Rules of Civil Procedure, in order to grant summary judgment, the trial court must find that “there is no genuine issue as to any material fact and that either party is entitled to a judgment as a matter of law.” To recover under § 340.95, plaintifffs must prove the illegal “selling, bartering or giving intoxicating liquors.” We have carefully reviewed the affidavits and depositions in this matter and can find no evidence which would support a reasonable inference that any of the defendants illegally furnished the Yanasek brothers intoxicating liquor. Under the facts, the granting of the motions for summary judgment was proper.
Affirmed.